


Exhibit 10.4

 

EXECUTION COPY

 

July 10, 2009

 

Christopher A. White

At the address last on the records of Cowen

 

Dear Chris:

 

As you know, Cowen Group, Inc. (“Cowen”) has entered into a Transaction
Agreement and Agreement and Plan of Merger (the “Transaction Agreement”) with
LexingtonPark Parent Corp. (the “Company”), Lexington Merger Corp., Park
Exchange LLC (the “Exchange Sub”), and Ramius LLC (“Ramius”), pursuant to which,
among other things, Cowen will become a wholly owned subsidiary of the Company
and Exchange Sub will acquire substantially all of the assets and assume all of
the liabilities of Ramius (collectively, the “Transaction”).  The Company and
Cowen desire to have your continued dedication and service pending and following
the Transaction.  Accordingly, we are pleased to offer you continued employment
with the Company and its subsidiaries, and we look forward to continuing our
mutually rewarding and beneficial relationship.  Cowen, the Company and you
previously entered into a letter agreement on June 3, 2009, which outlined the
terms of your continued employment (the “Prior Agreement”).  Given that the
terms of your continued employment have changed since the parties entered into
the Prior Agreement, the parties wish to enter into this letter agreement (the
“Agreement”), which will outline such updated terms of your continued employment
and will supersede the Prior Agreement.  This Agreement will become effective
upon the Effective Time (as defined in the Transaction Agreement) (the
“Effective Date”) and, as more fully set forth below, shall, as of the Effective
Date, supersede any and all prior employment agreements and letters concerning
your employment with Cowen and its subsidiaries, including, without limitation,
the Prior Agreement.

 


1.             TERM.  THIS AGREEMENT PROVIDES THE DETAILS OF THE TERMS OF YOUR
EMPLOYMENT FROM AND FOLLOWING THE EFFECTIVE DATE UNTIL TERMINATION OF YOUR
EMPLOYMENT (THE “TERM”), AND CERTAIN OTHER TERMS AND CONDITIONS OF YOUR
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES THAT CONTINUE BEYOND THE TERM
UNLESS OTHERWISE SPECIFIED.


 


2.             POSITION.  YOU SHALL BE EMPLOYED AS A MANAGING DIRECTOR AND THE
CHIEF FINANCIAL OFFICER OF THE COMPANY AND SHALL REPORT DIRECTLY TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY, AND YOU SHALL ALSO BE APPOINTED, ON THE
EFFECTIVE DATE, TO SERVE AS A MEMBER OF THE COMPANY’S OPERATING COMMITTEE.  YOU
SHALL HAVE THE DUTIES, RESPONSIBILITIES AND AUTHORITY COMMENSURATE WITH YOUR
TITLE AND POSITION AND SUCH OTHER DUTIES AND RESPONSIBILITIES AS MAY BE
REASONABLY ASSIGNED TO YOU BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.  YOU
SHALL CONTINUE TO BE SUBJECT TO, AND MUST COMPLY WITH, ALL POLICIES AND
PROCEDURES APPLICABLE TO EMPLOYEES OF THE COMPANY’S BROKER-DEALER SUBSIDIARY
(THE “BD SUBSIDIARY”), AS NOW EXISTING OR AS MAY BE MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME BY THE BD SUBSIDIARY.

 

--------------------------------------------------------------------------------


 


3.             COMPENSATION AND BENEFITS.


 


A.             BASE SALARY.  YOU WILL BE PAID A BASE SALARY AT THE RATE OF NOT
LESS THAN FOUR HUNDRED THOUSAND DOLLARS ($400,000) PER ANNUM (“BASE SALARY”),
PAYABLE IN ACCORDANCE WITH THE COMPANY’S PREVAILING PAYROLL PRACTICES BUT NO
LESS FREQUENTLY THAN MONTHLY.  THE TERM BASE SALARY AS UTILIZED IN THIS
AGREEMENT SHALL REFER TO BASE SALARY AS IN EFFECT FROM TIME TO TIME, INCLUDING
ANY INCREASES.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ANY OBLIGATION
TO PAY YOUR BASE SALARY WILL CEASE UPON THE TERMINATION OF YOUR EMPLOYMENT.


 


B.             ANNUAL BONUS.  FOR EACH CALENDAR YEAR DURING WHICH YOU ARE
EMPLOYED BY THE COMPANY, YOU SHALL BE ENTITLED TO EARN AN ANNUAL
PERFORMANCE-BASED BONUS PURSUANT TO A COMPANY BONUS PLAN AS DETERMINED BY THE
CHIEF EXECUTIVE OFFICER OF THE BD SUBSIDIARY IN CONSULTATION WITH THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY (THE “INTERNAL COMMITTEE”), AND, IF NECESSARY,
APPROVED BY THE COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS (THE
“COMPENSATION COMMITTEE”). THE TOTAL ANNUAL BONUS THAT MAY BE EARNED BY YOU FOR
ANY CALENDAR YEAR IS REFERRED TO HEREIN AS THE “ANNUAL BONUS.”  YOUR ANNUAL
BONUS SHALL BE DETERMINED CONSISTENTLY WITH AND ON THE SAME BASIS AS, AND SHALL
HAVE TERMS AND CONDITIONS NO LESS FAVORABLE THAN THOSE THAT APPLY TO, OTHER
SIMILARLY SITUATED EXECUTIVES OF THE COMPANY.  YOUR ANNUAL BONUSES MAY, AT THE
DISCRETION OF THE INTERNAL COMMITTEE AND/OR THE COMPENSATION COMMITTEE, AND
CONSISTENT WITH SIMILARLY SITUATED EXECUTIVES OF THE COMPANY, INCLUDE A CERTAIN
PERCENTAGE OF RESTRICTED SECURITIES, OTHER STOCK OR SECURITY-BASED AWARDS OR
DEFERRED CASH OR OTHER DEFERRED COMPENSATION.


 


C.             BENEFITS.  DURING THE TERM, YOU WILL BE ENTITLED TO EMPLOYEE
BENEFITS, FRINGE BENEFITS AND PERQUISITES CONSISTENT WITH, AND ON THE SAME BASIS
AS, SIMILARLY SITUATED EXECUTIVES OF THE COMPANY, SUBJECT TO THE TERMS OF THE
TRANSACTION AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS CONTAINED
IN SECTION 7.6 THEREOF.


 


D.             EXPENSE REIMBURSEMENT.  DURING THE TERM, THE COMPANY SHALL
REIMBURSE YOU FOR ALL REASONABLE EXPENSES INCURRED BY YOU IN THE PERFORMANCE OF
YOUR DUTIES IN ACCORDANCE WITH THE COMPANY’S POLICIES APPLICABLE TO SIMILARLY
SITUATED EXECUTIVES OF THE COMPANY.  ALL REIMBURSEMENTS PROVIDED UNDER THIS
AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A (“SECTION 409A”) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”).


 


E.             VACATION.  DURING THE TERM, YOU SHALL BE ELIGIBLE FOR PAID-TIME
OFF IN ACCORDANCE WITH THE BD SUBSIDIARY’S VACATION POLICY.

 


4.             RESTRICTED STOCK AWARD.

 


A.             AWARD.  THE COMPANY WILL GRANT YOU, EFFECTIVE AS OF THE EFFECTIVE
DATE, 115,533 RESTRICTED SHARES OF COMPANY COMMON STOCK (“COMMON STOCK”) (THE
“RESTRICTED STOCK AWARD”) ON THE TERMS AND CONDITIONS SET FORTH IN THIS
PARAGRAPH 4; PROVIDED, HOWEVER, IF AS OF THE EFFECTIVE DATE, THE COMPANY’S
SHAREHOLDERS HAVE NOT APPROVED AN AMENDMENT OR A SUCCESSOR PLAN TO THE COWEN
GROUP, INC. 2007 EQUITY AND INCENTIVE PLAN AND THE COWEN GROUP, INC. 2006

 

2

--------------------------------------------------------------------------------


 


EQUITY AND INCENTIVE PLAN (TOGETHER, THE “COWEN PLAN”) AND THERE ARE NOT
SUFFICIENT SHARES UNDER THE COWEN PLAN TO GRANT YOU THE ENTIRE AMOUNT OF SHARES
OF COMMON STOCK SUBJECT TO THE RESTRICTED STOCK AWARD, YOU WILL BE GRANTED A
“PRO-RATA RESTRICTED STOCK AWARD” ON THE EFFECTIVE DATE.  FOR PURPOSES OF THIS
AGREEMENT, A “PRO-RATA RESTRICTED STOCK AWARD” MEANS THAT NUMBER OF RESTRICTED
SHARES OF COMMON STOCK EQUAL TO THE PRODUCT OF (I) (X) THE TOTAL NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO YOUR RESTRICTED STOCK AWARD, DIVIDED BY
(Y) THE TOTAL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SIMILAR RESTRICTED
STOCK AWARDS OR RESTRICTED STOCK UNIT AWARDS TO BE GRANTED ON THE EFFECTIVE DATE
AND (II) THE TOTAL NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR GRANT UNDER
THE COWEN PLAN ON THE EFFECTIVE DATE.


 


B.             FAILURE TO GRANT THE ENTIRE RESTRICTED STOCK AWARD ON THE
EFFECTIVE DATE.  IN THE EVENT THAT THE COMPANY HAS NOT GRANTED YOU THE ENTIRE
RESTRICTED STOCK AWARD ON THE EFFECTIVE DATE, THE COMPANY SHALL, BY JULY 1,
2010, GRANT YOU ANY THERETOFORE UNGRANTED PORTION OF THE RESTRICTED STOCK AWARD;
PROVIDED, HOWEVER, IF THERE ARE NOT SUFFICIENT SHARES AVAILABLE TO GRANT YOU
SUCH UNGRANTED PORTION OF THE RESTRICTED STOCK AWARD BY JULY 1, 2010, THE
COMPANY SHALL INSTEAD, IN NO EVENT LATER THAN JULY 1, 2010, GRANT YOU THE RIGHT
TO RECEIVE AN AMOUNT IN CASH EQUAL TO ONE MILLION DOLLARS ($1,000,000), LESS THE
EFFECTIVE DATE VALUE OF THE PRO-RATA RESTRICTED STOCK AWARD AND ANY OTHER
PORTION OF THE RESTRICTED STOCK AWARD, IF ANY, PREVIOUSLY GRANTED TO YOU (SUCH
CASH AWARD, THE “CASH MAKEUP AWARD”).


 


C.             VESTING.  THE RESTRICTED STOCK AWARD (OR THE CASH MAKEUP AWARD,
AS APPLICABLE) SHALL VEST AND BECOME FREE OF RESTRICTIONS IN TWO EQUAL
INSTALLMENTS ON EACH OF THE SECOND AND THIRD ANNIVERSARIES OF THE EFFECTIVE
DATE, PROVIDED THAT YOU ARE EMPLOYED BY THE COMPANY OR A SUBSIDIARY THEREOF AND
HAVE NOT YET GIVEN NOTICE TO TERMINATE YOUR EMPLOYMENT WITHOUT GOOD REASON (AS
SET FORTH IN PARAGRAPH 6 BELOW) AS OF SUCH DATE.  NOTWITHSTANDING THE FOREGOING,
ANY THERETOFORE UNVESTED PORTION OF THE RESTRICTED STOCK AWARD (OR THE CASH
MAKEUP AWARD, AS APPLICABLE) SHALL IMMEDIATELY VEST IN FULL AND BECOME FREE OF
RESTRICTION (AND, IN THE CASE OF THE CASH MAKEUP AWARD, BE PAID IN CASH WITHIN
THIRTY (30) DAYS OF THE DATE OF TERMINATION), IN THE EVENT THAT, (I) YOUR
EMPLOYMENT IS TERMINATED (X) BY THE COMPANY OTHER THAN FOR CAUSE (AS DEFINED
BELOW), (Y) DUE TO YOUR DEATH OR DISABILITY (AS DEFINED BELOW) OR (Z) BY YOU FOR
GOOD REASON (AS DEFINED BELOW) OR (II) A CHANGE IN CONTROL OF THE COMPANY (AS
DEFINED IN THE COWEN GROUP, INC. 2007 EQUITY AND INCENTIVE PLAN, AS MAY BE
REVISED TO REFLECT THE STRUCTURE OF THE COMPANY FOLLOWING THE TRANSACTION)
OCCURS AFTER THE EFFECTIVE DATE (EACH OF THE EVENTS IN CLAUSES (I) AND (II), AN
“ACCELERATED VESTING EVENT”).  IN THE EVENT THAT AN ACCELERATED VESTING EVENT
OCCURS PRIOR TO THE COMPANY HAVING GRANTED YOU ANY PORTION OF THE RESTRICTED
STOCK AWARD OR THE CASH MAKEUP AWARD, AS APPLICABLE, YOU SHALL VEST IN FULL IN,
AND BE PAID IN CASH WITHIN THIRTY (30) DAYS OF THE DATE OF TERMINATION (OR, IN
THE EVENT OF A CHANGE IN CONTROL, ON THE DATE OF SUCH CHANGE IN CONTROL), AN
AMOUNT IN CASH EQUAL TO THE THERETOFORE UNGRANTED PORTION OF THE RESTRICTED
STOCK AWARD.


 


D.             REGISTRATION.  AS OF THE EFFECTIVE DATE, THE COMPANY SHALL, AT
ITS EXPENSE, RESERVE FOR ISSUANCE A NUMBER OF SHARES OF COMMON STOCK AT LEAST
EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK THAT WILL BE SUBJECT TO THE
RESTRICTED STOCK AWARD AND SHALL, AS SOON AS REASONABLY POSSIBLE AFTER THE
EFFECTIVE DATE, FILE A REGISTRATION STATEMENT ON FORM S-8 (OR ANY SUCCESSOR
FORM, OR IF FORM S-8 IS NOT AVAILABLE, OTHER APPROPRIATE FORMS) WITH RESPECT TO
THE

 

3

--------------------------------------------------------------------------------


 


SHARES OF COMMON STOCK SUBJECT TO THE RESTRICTED STOCK AWARD.  THE COMPANY SHALL
THEREAFTER MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS (AND MAINTAIN THE CURRENT STATUS OF THE PROSPECTUS OR
PROSPECTUSES CONTAINED THEREIN) FOR SO LONG AS YOU HOLD THE RESTRICTED STOCK
AWARD (OR ANY PORTION THEREOF) OR ANY OF THE SHARES OF COMMON STOCK THAT WERE
PREVIOUSLY SUBJECT TO THE RESTRICTED STOCK AWARD, OR UNTIL SUCH EARLIER DATE AS
SUCH RESTRICTED STOCK AWARD AND SHARES OF COMMON STOCK, AS APPLICABLE, MAY
OTHERWISE BE FREELY SOLD UNDER APPLICABLE LAW.


 


E.             OTHER TERMS OF RESTRICTED STOCK AWARD; FORM OF AGREEMENT.  THE
TERMS OF YOUR RESTRICTED STOCK AWARD WILL BE EVIDENCED IN AN AWARD AGREEMENT BY
AND BETWEEN YOU AND THE COMPANY, WHICH WILL BE SUBSTANTIALLY IN THE SAME FORM AS
(AND SHALL IN NO EVENT CONTAIN TERMS LESS FAVORABLE TO YOU THAN THOSE CONTAINED
IN) THE “FORM OF 2007 EQUITY AWARD AGREEMENT FOR EXECUTIVE OFFICERS” FILED AS
EXHIBIT 10.25 TO THE COWEN GROUP, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31,
2008, PROVIDED THAT SUCH AWARD AGREEMENT WILL BE MODIFIED TO INCORPORATE THE
TERMS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE DEFINED TERMS
CONTAINED HEREIN AND THE RESTRICTIVE COVENANTS SET FORTH HEREIN) WHICH SHALL, IN
ANY EVENT, CONTROL.


 


5.             TERMINATION OF EMPLOYMENT.


 


A.             BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR FOR CAUSE; BY
YOU FOR GOOD REASON.  IF YOUR EMPLOYMENT IS TERMINATED (I) BY THE COMPANY FOR
ANY REASON OTHER THAN DUE TO (X) YOUR DEATH OR DISABILITY (AS DEFINED BELOW) OR
(Y) FOR CAUSE (AS DEFINED BELOW) OR (II) BY YOU UPON RESIGNATION FOR GOOD REASON
(AS DEFINED BELOW), YOU SHALL BE ENTITLED TO RECEIVE (A) THAT PORTION OF YOUR
BASE SALARY EARNED, BUT UNPAID AS OF THE DATE OF TERMINATION, PAID WITHIN THIRTY
(30) DAYS OF THE DATE OF YOUR TERMINATION, (B) ANY ANNUAL BONUS EARNED BY YOU
FOR A PRIOR COMPLETED CALENDAR YEAR TO THE EXTENT NOT THERETOFORE PAID AND NOT
THERETOFORE DEFERRED (WITH ANY SUCH DEFERRED AMOUNTS TO BE PAID IN ACCORDANCE
WITH AND AT THE TIMES SET FORTH IN THE APPLICABLE DEFERRAL ARRANGEMENT) PAID AT
THE SAME TIME AS ALL OTHER COMPANY ANNUAL BONUSES ARE PAID FOR THE YEAR IN WHICH
YOUR EMPLOYMENT TERMINATES, BUT IN NO EVENT LATER THAN MARCH 15 OF THE CALENDAR
YEAR FOLLOWING THE YEAR IN WHICH YOUR EMPLOYMENT TERMINATES (THE AMOUNTS
DESCRIBED IN CLAUSES (A) AND (B), AND THE TIMES AT WHICH SUCH AMOUNTS ARE PAID,
SHALL BE HEREINAFTER REFERRED TO AS THE “ACCRUED OBLIGATIONS”), AND (C) IN
ADDITION TO ANY RIGHTS YOU HAVE WITH RESPECT TO THE RESTRICTED STOCK AWARD UNDER
PARAGRAPH 4 OF THIS AGREEMENT, (1) ANY OUTSTANDING EQUITY AWARDS SHALL BECOME
FULLY VESTED AND EXERCISABLE AND ANY RESTRICTIONS THEREON SHALL LAPSE EFFECTIVE
AS OF YOUR DATE OF TERMINATION (PROVIDED THAT ANY DELAYS IN PAYMENT OR
SETTLEMENT SET FORTH IN SUCH GRANT OR AWARD AGREEMENTS THAT ARE REQUIRED UNDER
SECTION 409A SHALL REMAIN EFFECTIVE) AND (2) ANY STOCK OPTIONS OUTSTANDING AS OF
YOUR DATE OF TERMINATION SHALL REMAIN EXERCISABLE FOR THE REMAINDER OF THE
RESPECTIVE TERMS OF SUCH STOCK OPTIONS (TAKING INTO ACCOUNT ANY PROVISIONS OF
THE EQUITY INCENTIVE PLAN OR OPTION AGREEMENTS THAT CAUSE THEM TO EXPIRE OR BE
REPLACED IN CONNECTION WITH CHANGES IN CONTROL OR SIMILAR EVENTS) (CLAUSES
(1) AND (2) COLLECTIVELY REFERRED TO HEREIN AS THE “EQUITY BENEFITS”).


 


B.             DEATH OR DISABILITY.  YOUR EMPLOYMENT SHALL TERMINATE ON YOUR
DEATH.  IF YOU BECOME “DISABLED,” THE COMPANY MAY TERMINATE YOUR EMPLOYMENT BY
GIVING YOU THIRTY (30) DAYS’ WRITTEN NOTICE OF ITS INTENTION TO DO SO UNLESS YOU
RETURN TO FULL-TIME PERFORMANCE OF YOUR

 

4

--------------------------------------------------------------------------------


 


DUTIES WITHIN SUCH THIRTY (30)-DAY PERIOD.  “DISABLED” AND “DISABILITY,” AS USED
HEREIN, SHALL MEAN YOUR INABILITY TO PERFORM THE ESSENTIAL DUTIES AND
RESPONSIBILITIES OF YOUR JOB WITH OR WITHOUT REASONABLE ACCOMMODATION, FOR A
CONTINUOUS PERIOD OF NINETY (90) DAYS OR MORE, OR FOR ONE HUNDRED TWENTY (120)
DAYS OR MORE IN A TWELVE (12)-MONTH PERIOD, DUE TO A PHYSICAL OR MENTAL
CONDITION.  DISPUTES ON THE ISSUES OF DISABILITY SHALL BE DETERMINED BY AN
IMPARTIAL, REPUTABLE PHYSICIAN AGREED UPON BY THE PARTIES OR THEIR RESPECTIVE
DOCTORS.  UPON TERMINATION UNDER THIS PARAGRAPH 5B, IN ADDITION TO ANY RIGHTS
YOU HAVE UNDER PARAGRAPH 4 OF THIS AGREEMENT, YOU OR YOUR ESTATE SHALL BE
ENTITLED TO RECEIVE (I) THE ACCRUED OBLIGATIONS AND (II) THE EQUITY BENEFITS.


 


C.             TERMINATION FOR CAUSE.  THE COMPANY MAY TERMINATE YOUR EMPLOYMENT
WITH OR WITHOUT CAUSE.  UPON TERMINATION OF EMPLOYMENT FOR CAUSE, YOU SHALL BE
ENTITLED TO RECEIVE ONLY THAT PORTION OF YOUR BASE SALARY EARNED, BUT UNPAID, AS
OF THE DATE OF TERMINATION, PAYABLE NO LATER THAN THIRTY (30) DAYS AFTER YOUR
DATE OF TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN THE
OCCURRENCE OF AN EVENT SET FORTH IN CLAUSES (I) THROUGH (IV) BELOW AS DETERMINED
BY THE COMPANY IN GOOD FAITH:


 


I.              YOUR CONVICTION OF ANY CRIME (WHETHER OR NOT RELATED TO YOUR
DUTIES AT THE BD SUBSIDIARY), WITH THE EXCEPTION OF MINOR TRAFFIC OFFENSES;


 


II.             FRAUD, DISHONESTY, GROSS NEGLIGENCE OR SUBSTANTIAL MISCONDUCT IN
THE PERFORMANCE OF YOUR DUTIES AND RESPONSIBILITIES OF YOUR EMPLOYMENT;


 


III.            YOUR MATERIAL VIOLATION OF OR FAILURE TO COMPLY WITH THE
COMPANY’S INTERNAL POLICIES OR THE RULES AND REGULATIONS OF ANY REGULATORY OR
SELF-REGULATORY ORGANIZATION WITH JURISDICTION OVER THE BD SUBSIDIARY;


 


IV.            YOUR FAILURE TO PERFORM THE MATERIAL DUTIES OF YOUR POSITION.


 

In the case of clauses (ii) through (iv) above, to the extent your alleged
breach is reasonably subject to cure, your employment shall not be terminated
for Cause unless and until you have been given written notice and shall have
failed to correct any such violation, failure or refusal to follow instructions
within ten (10) business days of such notice.

 


D.             TERMINATION BY YOU WITHOUT GOOD REASON.  YOU MAY TERMINATE YOUR
EMPLOYMENT WITH OR WITHOUT “GOOD REASON”.  UPON TERMINATION OF YOUR EMPLOYMENT
BY YOU WITHOUT GOOD REASON, YOU SHALL BE ENTITLED TO RECEIVE ONLY THAT PORTION
OF YOUR BASE SALARY EARNED, BUT UNPAID, AS OF THE EFFECTIVE DATE OF TERMINATION,
PAYABLE NO LATER THAN THIRTY (30) DAYS AFTER THE EFFECTIVE DATE OF TERMINATION
.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN:


 


I.              ANY REQUIREMENT THAT YOUR SERVICES DURING THE TERM BE RENDERED
PRIMARILY AT A LOCATION OR LOCATIONS OTHER THAN THE COMPANY’S OR THE BD
SUBSIDIARY’S OFFICES IN THE NEW YORK CITY METROPOLITAN AREA;

 

5

--------------------------------------------------------------------------------


 


II.             A MATERIAL DIMINUTION BY THE COMPANY OR THE BD SUBSIDIARY OF
YOUR ROLES AND RESPONSIBILITIES, IT BEING AGREED AND UNDERSTOOD THAT YOUR ROLES
AND RESPONSIBILITIES MAY CHANGE ON TERMS THAT ARE MUTUALLY ACCEPTABLE TO YOU,
THE COMPANY, AND THE BD SUBSIDIARY, AND SUCH CHANGE WILL BE DEEMED NOT TO BE A
MATERIAL DIMINUTION WITHIN THE MEANING OF THIS CLAUSE; OR


 


III.            ANY MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY.


 

In order to invoke a termination for Good Reason, you must provide written
notice to the Company of the existence of the conditions giving rise to such
“Good Reason” within ninety (90) days following your knowledge of the initial
existence of such condition or conditions, and the Company shall have thirty
(30) days following receipt of such written notice (the “Cure Period”) during
which it may remedy the condition.  In the event that the Company fails to
remedy the condition constituting Good Reason during the Cure Period, you must
deliver notice to the Company of your intention to terminate employment, if at
all, within ninety (90) days following the Cure Period in order for such
termination to constitute a termination for Good Reason.

 


E.             FURTHER EFFECT OF TERMINATION ON BOARD AND OFFICER POSITIONS.  IF
YOUR EMPLOYMENT ENDS FOR ANY REASON, YOU AGREE THAT YOU WILL CEASE IMMEDIATELY
TO HOLD ANY AND ALL OFFICER OR DIRECTOR POSITIONS YOU THEN HAVE WITH THE COMPANY
OR ANY SUBSIDIARY, ABSENT A CONTRARY DIRECTION FROM THE BOARD OF DIRECTORS OF
THE COMPANY (WHICH MAY INCLUDE EITHER A REQUEST TO CONTINUE SUCH SERVICE OR A
DIRECTION TO CEASE SERVING UPON NOTICE WITHOUT REGARD TO WHETHER YOUR EMPLOYMENT
HAS ENDED).  YOU HEREBY IRREVOCABLY APPOINT THE COMPANY TO BE YOUR
ATTORNEY-IN-FACT TO EXECUTE ANY DOCUMENTS AND DO ANYTHING IN YOUR NAME TO EFFECT
YOUR CEASING TO SERVE AS A DIRECTOR AND OFFICER OF THE COMPANY AND ANY
SUBSIDIARY, SHOULD YOU FAIL TO RESIGN FOLLOWING A REQUEST FROM THE COMPANY TO DO
SO.  A WRITTEN NOTIFICATION SIGNED BY A DIRECTOR OR DULY AUTHORIZED OFFICER OF
THE COMPANY THAT ANY INSTRUMENT, DOCUMENT OR ACT FALLS WITHIN THE AUTHORITY
CONFERRED BY THIS CLAUSE WILL BE CONCLUSIVE EVIDENCE THAT IT DOES SO.


 


F.              NO MITIGATION; OFFSET.  IN NO EVENT SHALL YOU BE OBLIGATED TO
SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE
AMOUNTS PAYABLE TO YOU UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH
AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT YOU OBTAIN OTHER EMPLOYMENT.  IN THE
EVENT OF YOUR TERMINATION OF EMPLOYMENT, THE COMPANY MAY OFFSET, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AMOUNTS DUE TO THE COMPANY FROM YOU, OR ADVANCED OR
LOANED TO YOU BY THE COMPANY, FROM ANY MONIES OWED TO YOU OR YOUR ESTATE BY
REASON OF YOUR TERMINATION, EXCEPT TO THE EXTENT SUCH WITHHOLDING OR OFFSET IS
NOT PERMITTED UNDER SECTION 409A WITHOUT THE IMPOSITION OF ADDITIONAL TAXES OR
PENALTIES ON YOU.


 


6.             NOTICE OF TERMINATION.  YOU SHALL NOT VOLUNTARILY TERMINATE YOUR
EMPLOYMENT RELATIONSHIP WITH THE COMPANY OR ANY OF ITS AFFILIATES WITHOUT GOOD
REASON (INCLUDING, DUE TO RETIREMENT) WITHOUT FIRST GIVING THE COMPANY AT LEAST
ONE HUNDRED EIGHTY (180) DAYS’ PRIOR WRITTEN NOTICE OF THE EFFECTIVE DATE OF
YOUR RETIREMENT, RESIGNATION OR OTHER TERMINATION (THE “NOTICE PERIOD”).  SUCH
WRITTEN NOTICE SHALL BE SENT BY CERTIFIED MAIL TO THE GENERAL COUNSEL OF THE
COMPANY AT THE COMPANY’S PRIMARY NEW YORK ADDRESS.  THE COMPANY RETAINS THE
RIGHT TO WAIVE THE NOTICE REQUIREMENT IN WHOLE OR IN PART OR TO PLACE YOU ON
PAID LEAVE FOR ALL OR PART OF

 

6

--------------------------------------------------------------------------------


 


THE NOTICE PERIOD.  IN THE ALTERNATIVE, AT ANY TIME AFTER YOU GIVE NOTICE, THE
COMPANY MAY, BUT SHALL NOT BE OBLIGATED TO, PROVIDE YOU WITH WORK AND
(A) REQUIRE YOU TO COMPLY WITH SUCH CONDITIONS AS IT MAY SPECIFY IN RELATION TO
TRANSITIONING YOUR DUTIES AND RESPONSIBILITIES; (B) ASSIGN YOU OTHER DUTIES; OR
(C) WITHDRAW ANY POWERS VESTED IN, OR DUTIES ASSIGNED TO YOU.  YOU AND THE
COMPANY SHALL TAKE ALL STEPS NECESSARY (INCLUDING WITH REGARD TO ANY
POST-TERMINATION SERVICES BY YOU) TO ENSURE THAT ANY TERMINATION OF YOUR
EMPLOYMENT DESCRIBED IN THIS AGREEMENT CONSTITUTES A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF SECTION 409A, AND NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, THE DATE ON WHICH SUCH SEPARATION FROM SERVICE TAKES
PLACE SHALL BE THE “DATE OF TERMINATION OF YOUR EMPLOYMENT.”


 


7.             NON-SOLICITATION.  WHILE EMPLOYED AND FOR A PERIOD OF ONE
(1) YEAR FOLLOWING YOUR DATE OF TERMINATION FOR ANY REASON WHATSOEVER, YOU SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, DIRECTLY OR INDIRECTLY: 
(A) SOLICIT OR INDUCE, OR CAUSE OTHERS TO SOLICIT OR INDUCE, ANY EMPLOYEES OF
THE COMPANY TO LEAVE THE COMPANY OR IN ANY WAY MODIFY THEIR RELATIONSHIP WITH
THE COMPANY; (B) HIRE OR CAUSE OTHERS TO HIRE ANY EMPLOYEES OF THE COMPANY;
(C) ENCOURAGE OR ASSIST IN THE HIRING PROCESS OF ANY EMPLOYEES OF THE COMPANY OR
IN THE MODIFICATION OF ANY SUCH EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, OR
CAUSE OTHERS TO PARTICIPATE, ENCOURAGE OR ASSIST IN THE HIRING PROCESS OF ANY
EMPLOYEES OF THE COMPANY; OR (D) DIRECTLY OR INDIRECTLY SOLICIT THE TRADE OR
PATRONAGE OF ANY CLIENTS OR CUSTOMERS OR ANY PROSPECTIVE CLIENTS OR CUSTOMERS OF
THE COMPANY WITH RESPECT TO ANY INVESTMENT BANKING OR ALTERNATIVE INVESTMENT
PRODUCTS, SERVICES, TRADE SECRETS OR OTHER INVESTMENT BANKING OR ALTERNATIVE
INVESTMENT PRODUCT MATTERS IN WHICH THE COMPANY IS ACTIVE, WHICH INCLUDES, BUT
IS NOT LIMITED TO, INVESTMENT BANKING, HEDGE FUND AND PRIVATE EQUITY
INVESTMENTS, SALES AND TRADING AND/OR RESEARCH.  FOR PURPOSES OF PARAGRAPHS 7,
8, 9 AND 10 OF THIS AGREEMENT, COMPANY SHALL MEAN THE COMPANY AND ITS CONTROLLED
AFFILIATES. THIS PROVISION SHALL SURVIVE THE EXPIRATION OF THE TERM.


 


8.             NON-COMPETITION.  DURING THE TERM (INCLUDING ANY APPLICABLE
NOTICE PERIOD), YOU MAY NOT, ANYWHERE IN THE UNITED STATES OR ELSEWHERE IN THE
WORLD, DIRECTLY OR INDIRECTLY, BE EMPLOYED BY, ASSIST OR OTHERWISE BE AFFILIATED
WITH ANY COMPETITOR OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT,
“COMPETITOR” OF THE COMPANY SHALL MEAN ANY PUBLIC OR PRIVATE INVESTMENT BANKING
OR COMMERCIAL BANKING FIRM, AS WELL AS ANY FIRM ENGAGING IN ALTERNATIVE
INVESTMENT STRATEGIES, INCLUDING HEDGE FUND AND PRIVATE EQUITY FUND INVESTMENTS,
AS WELL AS ANY OF SUCH FIRMS’ SUBSIDIARIES OR CONTROLLED AFFILIATES; PROVIDED,
THAT OWNERSHIP FOR PERSONAL INVESTMENT PURPOSES ONLY OF LESS THAN 2% OF THE
VOTING STOCK OF ANY PUBLICLY HELD CORPORATION SHALL NOT CONSTITUTE A VIOLATION
HEREOF.


 


9.             NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  YOU SHALL NOT AT ANY
TIME, WHETHER DURING YOUR EMPLOYMENT OR FOLLOWING THE TERMINATION OF YOUR
EMPLOYMENT, FOR ANY REASON WHATSOEVER, DIRECTLY OR INDIRECTLY, DISCLOSE OR
FURNISH TO ANY ENTITY, FIRM, CORPORATION OR PERSON, EXCEPT AS OTHERWISE REQUIRED
BY LAW OR IN THE DIRECT PERFORMANCE OF YOUR DUTIES, ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION OF THE COMPANY WITH RESPECT TO ANY ASPECT OF ITS
OPERATIONS, BUSINESS OR CLIENTS.  “CONFIDENTIAL OR PROPRIETARY INFORMATION”
SHALL MEAN INFORMATION GENERALLY UNKNOWN TO THE PUBLIC TO WHICH YOU GAIN ACCESS
BY REASON OF YOUR EMPLOYMENT BY THE COMPANY AND INCLUDES, BUT IS NOT LIMITED TO,
INFORMATION RELATING TO ALL PRESENT OR POTENTIAL CUSTOMERS, BUSINESS

 

7

--------------------------------------------------------------------------------


 


AND MARKETING PLANS, SALES, TRADING AND FINANCIAL DATA AND STRATEGIES,
OPERATIONAL COSTS, AND EMPLOYMENT BENEFITS AND COMPENSATION.  THIS PROVISION
SHALL SURVIVE THE EXPIRATION OF THE TERM.


 


10.           COMPANY PROPERTY.  ALL RECORDS, FILES, MEMORANDA, REPORTS,
CUSTOMER INFORMATION, CLIENT LISTS, DOCUMENTS AND EQUIPMENT RELATING TO THE
BUSINESS OF THE COMPANY, WHICH YOU PREPARE, POSSESS OR COME INTO CONTACT WITH
WHILE YOU ARE AN EMPLOYEE OF THE COMPANY, SHALL REMAIN THE SOLE PROPERTY OF THE
COMPANY. YOU AGREE THAT UPON THE TERMINATION OF YOUR EMPLOYMENT, YOU SHALL
PROVIDE TO THE COMPANY ALL DOCUMENTS, PAPERS, FILES OR OTHER MATERIAL IN YOUR
POSSESSION AND UNDER YOUR CONTROL THAT ARE CONNECTED WITH OR DERIVED FROM YOUR
SERVICES TO THE COMPANY.  YOU AGREE THAT THE COMPANY OWNS ALL WORK PRODUCT,
PATENTS, COPYRIGHTS AND OTHER MATERIAL PRODUCED BY YOU DURING YOUR EMPLOYMENT
WITH THE COMPANY.  THIS PROVISION SHALL SURVIVE THE EXPIRATION OF THE TERM.


 


11.           INJUNCTIVE RELIEF.  IN THE EVENT OF A BREACH BY YOU OF YOUR
OBLIGATIONS UNDER THIS AGREEMENT, THE COMPANY, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE
ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  YOU
ACKNOWLEDGE THAT THE COMPANY SHALL SUFFER IRREPARABLE HARM IN THE EVENT OF A
BREACH OR PROSPECTIVE BREACH OF PARAGRAPHS 7, 8, 9 AND/OR 10 HEREOF AND THAT
MONETARY DAMAGES WOULD NOT BE ADEQUATE RELIEF.  ACCORDINGLY, THE COMPANY SHALL
BE ENTITLED TO SEEK INJUNCTIVE RELIEF IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED IN NEW YORK COUNTY, OR IN ANY STATE IN WHICH YOU RESIDE. 
THIS PROVISION SHALL SURVIVE THE EXPIRATION OF THE TERM.


 


12.           ARBITRATION.  ANY AND ALL DISPUTES ARISING OUT OF OR RELATING TO
YOUR EMPLOYMENT OR THE TERMINATION OF YOUR EMPLOYMENT PURSUANT TO THIS
AGREEMENT, INCLUDING ANY STATUTORY CLAIMS BASED ON ALLEGED DISCRIMINATION, WILL
BE SUBMITTED TO AND RESOLVED EXCLUSIVELY BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) PURSUANT TO THE AAA’S EMPLOYMENT ARBITRATION RULES AND MEDIATION
PROCEDURES.  THE ARBITRATION SHALL BE HELD IN THE CITY OF NEW YORK.  THE COMPANY
AND YOU EACH HEREBY IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY
PROVISION OF THIS AGREEMENT.   THE ARBITRATION AWARD SHALL BE BINDING UPON BOTH
PARTIES, AND JUDGMENT UPON THE AWARD MAY BE ENTERED IN A COURT OF COMPETENT
JURISDICTION.


 


13.           SEVERABILITY.  SHOULD ANY PROVISION HEREIN BE RENDERED OR DECLARED
LEGALLY INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION OR BY THE
DECISION OF AN AUTHORIZED GOVERNMENTAL AGENCY, INVALIDATION OF SUCH PART SHALL
NOT INVALIDATE THE REMAINING PORTIONS THEREOF.


 


14.           TREATMENT OF CURRENT EQUITY; SHARE LOCKUP.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN ANY OF (I) THE COWEN GROUP, INC. 2007 EQUITY AND
INCENTIVE PLAN, (II) THE COWEN GROUP, INC. 2006 EQUITY AND INCENTIVE PLAN,
(III) THE TRANSACTION AGREEMENT, AND (IV) ANY OTHER APPLICABLE AGREEMENT,
CONTRACT, OR ARRANGEMENT BETWEEN YOU AND COWEN OR ANY OF ITS SUBSIDIARIES, YOU
HEREBY AGREE THAT NEITHER THE TRANSACTION NOR ANY RELATED TRANSACTION SHALL
RESULT IN THE ACCELERATED VESTING OF, OR LAPSING OF RESTRICTIONS ON, ANY
OUTSTANDING EQUITY AWARDS HELD BY YOU AS OF THE EFFECTIVE DATE.  YOU SHALL BE
PROHIBITED FROM SELLING ANY PORTION OF THE SHARES OF COMMON STOCK HELD BY YOU AS
OF THE EFFECTIVE DATE OR RECEIVED (NET OF ANY SHARES SOLD OR

 

8

--------------------------------------------------------------------------------


 


WITHHELD AT THAT TIME TO PAY TAXES) BY YOU UPON THE VESTING AND/OR EXERCISE OF
EQUITY AWARDS GRANTED TO YOU PRIOR TO THE EFFECTIVE DATE, IN EITHER CASE UNTIL
THE FIRST TO OCCUR OF (A) THE ONE (1) YEAR ANNIVERSARY OF THE EFFECTIVE DATE,
(B) YOUR TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE, DUE TO YOUR
DEATH OR DISABILITY, OR BY YOU FOR GOOD REASON, AND (C) THE OCCURRENCE OF A
CHANGE IN CONTROL OF THE COMPANY OCCURRING AFTER THE EFFECTIVE DATE.


 


15.           COMPLETE AGREEMENT.  THE PROVISIONS HEREIN CONTAIN THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES REGARDING COMPENSATION AND YOUR
EMPLOYMENT AND SHALL, AS OF THE EFFECTIVE DATE, FULLY SUPERSEDE ANY AND ALL
PRIOR AGREEMENTS, REPRESENTATIONS, PROMISES OR UNDERSTANDINGS, WRITTEN OR ORAL,
BETWEEN THEM PERTAINING TO THE SUBJECT MATTER, INCLUDING, WITHOUT LIMITATION,
THE PRIOR AGREEMENT.  IN THE EVENT THAT EITHER (I) THE TRANSACTION IS NOT
CONSUMMATED, (II) THE TRANSACTION AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS
TERMS OR (III) YOUR EMPLOYMENT WITH COWEN HAS TERMINATED PRIOR TO THE EFFECTIVE
DATE, THIS AGREEMENT SHALL BE NULL AND VOID AB INITIO AND OF NO FURTHER FORCE
AND EFFECT.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE CHANGED OR ALTERED
EXCEPT IN WRITING SIGNED BY YOU AND A DULY AUTHORIZED AGENT OF THE COMPANY.


 


16.           CHOICE OF LAW.  THE INTERPRETATION AND APPLICATION OF THE TERMS
HEREIN, AND YOUR EMPLOYMENT RELATIONSHIP AT THE COMPANY, SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.


 


17.           NO WAIVER.  ANY FAILURE BY EITHER PARTY TO EXERCISE ITS RIGHTS TO
TERMINATE THIS OFFER OR TO ENFORCE ANY OF ITS PROVISIONS SHALL NOT PREJUDICE
SUCH PARTY’S RIGHTS OF TERMINATION OR ENFORCEMENT FOR ANY SUBSEQUENT OR FURTHER
VIOLATIONS, BREACHES OR DEFAULTS BY THE OTHER PARTY.  A WAIVER OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT BE VALID OR EFFECTIVE UNLESS MEMORIALIZED IN WRITING
AND SIGNED BY BOTH PARTIES TO THIS AGREEMENT.


 


18.           ASSIGNMENT.  THE RIGHTS AND OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT WILL BE TRANSFERABLE, AND ALL OF ITS COVENANTS AND AGREEMENTS WILL BE
BINDING UPON AND BE ENFORCEABLE BY ITS SUCCESSORS AND ASSIGNS.  YOU MAY NOT
ASSIGN YOUR RIGHTS UNDER THIS AGREEMENT AND THE TERMS AND CONDITIONS STATED
HEREIN.


 


19.           TAX COMPLIANCE.  THE COMPANY OR ANY OF ITS APPLICABLE AFFILIATES
SHALL WITHHOLD FROM ANY AMOUNTS PAYABLE OR PROVIDED UNDER THIS AGREEMENT SUCH
FEDERAL, STATE OR LOCAL TAXES AS SHALL BE REQUIRED TO BE WITHHELD UNDER ANY
APPLICABLE LAW OR REGULATION AND OTHER REQUIRED OR APPLICABLE DEDUCTIONS.  IF
AND TO THE EXTENT ANY PORTION OF ANY PAYMENT, COMPENSATION OR OTHER BENEFIT
PROVIDED TO YOU IN CONNECTION WITH YOUR SEPARATION FROM SERVICE (AS DEFINED IN
SECTION 409A) IS DETERMINED TO CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION”
WITHIN THE MEANING OF SECTION 409A AND YOU ARE A SPECIFIED EMPLOYEE AS DEFINED
IN SECTION 409A(A)(2)(B)(I), AS DETERMINED BY THE COMPANY OR ANY OF ITS
APPLICABLE AFFILIATES IN ACCORDANCE WITH ITS PROCEDURES, BY WHICH DETERMINATION
YOU HEREBY AGREE THAT YOU ARE BOUND, SUCH PORTION OF THE PAYMENT, COMPENSATION
OR OTHER BENEFIT SHALL NOT BE PAID BEFORE THE DAY THAT IS SIX MONTHS PLUS ONE
DAY AFTER THE DATE OF SEPARATION FROM SERVICE (AS DETERMINED UNDER SECTION 409A
(THE “NEW PAYMENT DATE”), EXCEPT AS SECTION 409A MAY THEN PERMIT.  THE AGGREGATE
OF ANY PAYMENTS THAT OTHERWISE WOULD HAVE BEEN PAID TO YOU DURING THE PERIOD
BETWEEN THE DATE OF SEPARATION FROM SERVICE AND THE NEW PAYMENT DATE SHALL BE
PAID TO YOU IN A LUMP SUM ON SUCH NEW PAYMENT DATE, AND ANY

 

9

--------------------------------------------------------------------------------


 


REMAINING PAYMENTS WILL BE PAID ON THEIR ORIGINAL SCHEDULE.  IF YOU DIE DURING
THE POSTPONEMENT PERIOD, THE AMOUNTS AND ENTITLEMENTS DELAYED ON ACCOUNT OF
SECTION 409A OF THE CODE SHALL BE PAID TO THE PERSONAL REPRESENTATIVE OF YOUR
ESTATE ON THE FIRST TO OCCUR OF THE NEW PAYMENT DATE AND THIRTY (30) DAYS AFTER
THE DATE OF YOUR DEATH.  FOR PURPOSES OF THIS AGREEMENT, EACH AMOUNT TO BE PAID
OR BENEFIT TO BE PROVIDED SHALL BE CONSTRUED AS A SEPARATE PAYMENT FOR PURPOSES
OF SECTION 409A, AND ANY PAYMENTS THAT ARE DUE WITHIN THE “SHORT TERM DEFERRAL
PERIOD” AS DEFINED IN SECTION 409A SHALL NOT BE TREATED AS DEFERRED COMPENSATION
UNLESS APPLICABLE LAW REQUIRES OTHERWISE.  NEITHER THE COMPANY NOR ANY OF ITS
APPLICABLE AFFILIATES NOR YOU SHALL HAVE THE RIGHT TO ACCELERATE OR DEFER THE
DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE EXTENT SPECIFICALLY
PERMITTED OR REQUIRED BY SECTION 409A.  ALL REIMBURSEMENTS AND IN-KIND BENEFITS
PROVIDED UNDER THIS AGREEMENT THAT CONSTITUTE DEFERRED COMPENSATION WITHIN THE
MEANING OF SECTION 409A SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A, INCLUDING, WITHOUT LIMITATION, THAT (A) IN NO
EVENT SHALL REIMBURSEMENTS TO YOU UNDER THIS AGREEMENT BE MADE LATER THAN THE
END OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE
APPLICABLE FEES AND EXPENSES WERE INCURRED, PROVIDED, THAT YOU SHALL HAVE
SUBMITTED AN INVOICE FOR SUCH FEES AND EXPENSES AT LEAST TEN (10) DAYS BEFORE
THE END OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH SUCH FEES
AND EXPENSES WERE INCURRED; (B) THE AMOUNT OF IN-KIND BENEFITS THAT YOU ARE
ENTITLED TO RECEIVE IN ANY GIVEN CALENDAR YEAR SHALL NOT AFFECT THE IN-KIND
BENEFITS THAT YOU ARE ENTITLED TO RECEIVE IN ANY OTHER CALENDAR YEAR; (C) YOUR
RIGHT TO SUCH REIMBURSEMENTS AND IN-KIND BENEFITS MAY NOT BE LIQUIDATED OR
EXCHANGED FOR ANY OTHER BENEFIT; AND (D) IN NO EVENT SHALL YOUR ENTITLEMENT TO
SUCH REIMBURSEMENTS OR SUCH IN-KIND BENEFITS APPLY LATER THAN YOUR REMAINING
LIFETIME (OR IF LONGER, THROUGH THE TWENTIETH (20TH) ANNIVERSARY OF THE
EFFECTIVE DATE).   THIS AGREEMENT IS INTENDED TO COMPLY WITH THE PROVISIONS OF
SECTION 409A AND SHALL, TO THE EXTENT PRACTICABLE, BE CONSTRUED IN ACCORDANCE
THEREWITH.  IN NO EVENT SHALL A TAX GROSS-UP PAYMENT BE PAID LATER THAN THE END
OF THE YEAR FOLLOWING THE YEAR THAT THE RELATED TAXES, OR TAXES ON THE
UNDERLYING INCOME OR IMPUTED INCOME, ARE REMITTED TO THE APPLICABLE TAXING
AUTHORITY.  TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH
TERMS UNDER SECTION 409A IF AND TO THE EXTENT REQUIRED TO COMPLY WITH
SECTION 409A.  IN ANY EVENT, NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES MAKES
ANY REPRESENTATIONS OR WARRANT AND SHALL HAVE NO LIABILITY TO YOU OR ANY OTHER
PERSON IF ANY PROVISIONS OF OR PAYMENTS UNDER THIS AGREEMENT ARE DETERMINED TO
CONSTITUTE DEFERRED COMPENSATION SUBJECT TO SECTION 409A BUT NOT TO SATISFY THE
CONDITIONS OF SECTION 409A.


 


20.           SURVIVORSHIP.  UPON THE EXPIRATION OR OTHER TERMINATION OF THIS
AGREEMENT OR YOUR EMPLOYMENT, THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL SURVIVE TO THE EXTENT NECESSARY TO CARRY OUT THE INTENTIONS
OF THE PARTIES UNDER THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

Please indicate your acceptance of these terms by signing and returning one copy
of this Agreement.  The second copy is for your records.

 

 

 

Sincerely,

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

/s/ J. Kevin McCarthy

 

Name: 

J. Kevin McCarthy

 

Title:

General Counsel

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

LexingtonPark Parent Corp.

 

 

 

 

 

By:

/s/ Marran Ogilvie

 

Name:

Marran Ogilvie

 

Title:

Secretary

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Signed:

/s/ Christopher A. White

 

 

Christopher A. White

 

 

 

Date:

July 10, 2009

 

 

[Signature Page to White Employment Letter]

 

2

--------------------------------------------------------------------------------
